    Case: 1:19-cv-08040 Document #: 35 Filed: 04/24/20 Page 1 of 2 PageID #:155




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


  WILL MOFFETT and CURTIS BOWERS,
  on behalf of themselves and all other
  persons similarly situated,
  known and unknown,

                 Plaintiffs,                            No. 19-CV-08040

          v.

  HC AURORA LLC and PENN
  NATIONAL GAMING, INC.,

                 Defendants.



                                   JOINT STATUS REPORT

       Plaintiffs Will Moffett and Curtis Bowers (“Plaintiffs”), individually and behalf of all

similarly situated individuals, and Defendants HC Aurora LLC and Penn National Gaming, Inc.,

(“Defendants”) (together, the “Parties”), hereby jointly submit this status report pursuant to the

Court’s minute entry on March 19, 2020 (ECF No. 35).

       The Parties wish to inform the Court that on April 17, 2020, Defendants produced

documents bearing Bates Nos. PENN0000001-PENN0000056. Plaintiffs are currently reviewing

these documents. The Parties are engaging in continuing discussions.




                                                 1
    Case: 1:19-cv-08040 Document #: 35 Filed: 04/24/20 Page 2 of 2 PageID #:156




Dated: April 24, 2020                                Respectfully submitted,


/s/ Jerome J. Schlichter____________                 /s/ Daniel R. Saeedi_______________
Jerome J. Schlichter                                 Daniel R. Saeedi
Andrew Schlichter                                    dsaeedi@taftlaw.com
Alex Braitberg                                       Allison E. Czerniak
Brett Rismiller                                      aczerniak@taftlaw.com
SCHLICHTER BOGARD & DENTON LLP                       Zachary R. Clark
100 South Fourth St., Ste. 1200                      zclark@taftlaw.com
St. Louis, MO 63102                                  TAFT STETTINIUS & HOLLISTER LLP
Phone: (314) 621-6115                                111 East Wacker Drive, Suite 2800
Fax: (314) 621-5934                                  Chicago, IL 60601
jschlichter@uselaws.com                              Telephone: 312-527-4000
aschlichter@uselaws.com                              Facsimile: 312-966-8584
abraitberg@uselaws.com
brismiller@uselaws.com                               Attorneys for Defendants

Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 24, 2020, I caused the foregoing Joint Status Report to be

electronically filed with the Clerk of the Court using the CM/ECF system. A copy of said

document will be electronically transmitted to all counsel of record.



                                                             /s/ Jerome J. Schlichter____




                                                 2
